The Court.
Action to enforce laborers’ liens. The complaint did not aver that any money was due the contractor, but the answer presented that issue, and the court found thereon. We therefore think the case is within section 580 of the Code of Civil Procedure. The court found that the amount due the contractor when he abandoned the contract was one hundred and ninety dollars, but gave judgments for plaintiffs for the full amount due them. This was error; the judgment should have been for the one hundred and ninety dollars. (Latson v. Nelson, 11 Pac. C. L. J. 589.)
The cause is remanded, with instructions to modify the judgment by reducing the amount for which a sale should be made to one hundred and ninety dollars, with interest, costs, and attorney’s fee, to be properly apportioned among the plaintiffs;